Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 9-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2022.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2. 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connell (US 6,849,358).
Claim 1:	O’Connell discloses a lithium ion secondary battery (abstract discloses a multi-cell Li-ion battery; and col. 4: 15-16 discloses a secondary rechargeable cell) comprising: 
a plurality of cathodes (22) each including a cathode current collector (26), a cathode coating layer (24) coating the cathode current collector (26), and a cathode lead (tab 28)(Figure 1; col. 4: 19-33); 
a plurality of anodes (32) each including an anode current collector (36), an anode coating layer (34) coating the anode current collector, and an anode lead (tab 38)(Figure 1; and col. 4: 34-49); and
 a plurality of separation membranes (42) arranged between the plurality of cathodes (22) and the plurality of anodes (32), respectively (Figure 1; and col. 4: 17-18), 
wherein a plurality of cathode leads (28) among the plurality of cathodes include first bent portions, respectively, at first points spaced apart from respective cathode coating layers (24) by a predetermined distance, 
wherein the plurality of cathode leads (28) further include second bent portions, respectively, at second points where the plurality of cathode leads (28) meet, 
wherein the lithium ion secondary battery further includes a first overlapping portion at which the plurality of cathode leads (28) overlap in parallel, 
wherein the first overlapping portion includes a first welded portion (128) to which the plurality of cathode leads (28) are welded and a first non-welded portion to which the plurality of cathode leads (28) are not welded, and 
wherein the first welded portion (128) is welded to end portions of the plurality of cathode leads (28) overlapping in parallel and a remaining portion of the first overlapping portion is not welded to the end portions of the plurality of cathode leads (28)(see Figure 4, reproduced below; and col. 5: 4-45). See also entire document.

    PNG
    media_image1.png
    702
    969
    media_image1.png
    Greyscale

Claim 2:	O’Connell discloses that the a cathode tab (122) disposed on a first end portion of the lithium ion secondary battery, wherein the first welded portion (128) and the cathode tab (122) are welded to each other at a cathode tab welded portion (128) disposed therebetween, and wherein the second bent portions are spaced apart from an end of the cathode tab welded portion by a predetermined distance (see Figure 5, reproduced above). 
Claim 4:	O’Connell discloses that the first bent portions are spaced apart from an outermost one of the plurality of cathodes (22), the plurality of separation membranes (42), and the plurality of anodes (32)(Figures 1 and 4). 
Claim 5:	O’Connell in Figure 5, reproduced below, discloses: 
a plurality of anode leads (tabs 38) among the plurality of anodes include third bent portions, respectively, at third points spaced apart from respective anode coating layers (34) by a predetermined distance, 
the plurality of anode leads (38) further include fourth bent portions, respectively, at fourth points where the plurality of anode leads (38) meet, 
the lithium ion secondary battery further includes a second overlapping portion where the plurality of anode leads (38) at the fourth points overlap in parallel, and 
the second overlapping portion includes a second welded portion to which the plurality of anode leads (38) are welded and a second non-welded portion to which the plurality of anode leads is not welded, and 
the second welded portion is welded to end portions of the plurality of anode leads overlapping in parallel and a remaining portion of the second overlapping portion is not welded to the end portions of the plurality of anode leads (38).

    PNG
    media_image2.png
    742
    960
    media_image2.png
    Greyscale

Claim 6:	O'Connell discloses an anode tab (132) disposed on a second end portion of the lithium ion secondary battery, wherein the second welded portion and the anode tab are welded to each other at an anode tab welded portion (138) disposed therebetween, and wherein the fourth bent portions are spaced apart from an end of the anode tab welded (138) portion by a predetermined distance.
Claim 8:	O’Connell disclose that the third bent portions are spaced apart from an outermost one of the plurality of anodes (22), the plurality of separation membranes (42), and the plurality of cathodes (32)( Figures 1 and 5). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 6,849,358) as applied to claims 1 and 6, respectively, above.
O’Connell is as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	O’Connell discloses that the second non-welded portion is arranged between the second welded portion and the fourth bent portions, but does not disclose that a length of the second non-welded portion is 2 mm or more.
O’Connell discloses “As illustrated in FIG. 4, cathode current collector tabs 28 are collected together into a smooth, layered assembly wherein ends 28a of cathode current collector tabs 28 are joined together into cathode tab weldment 128. Cathode tab weldment 128 and portions of current collector tabs 28 are wrapped about an axis, designated "A" in the drawings, to a position wherein cathode tab weldment 128 is disposed adjacent to the end of cell 110. The major axis of tab weldment 128 being almost perpendicular to the horizontal plane defined by the respective layers forming bi-cells 12, as best seen in FIG. 4…”(col. 5: 20-30).
 In col. 5: 46-50, O’Connell discloses “In a similar fashion, anode current collector tabs 38 are joined together into a generally solid anode tab weldment 138, best seen in FIG. 5. Intermediate portions 38b of anode current collector tabs 38 remain unattached, but assembled into a smooth layered, generally U-shaped structure”.
Thus, anode tab weldment 138 and cathode current collector tabs 38 are wrapped around axis "B" to move cathode tab weldment 138 within the area or space defined by planar surfaces, and to position cathode tab weldment 138 adjacent to the end of multi-layer cell 100 with unjoined portions of current collector tabs 38 disposed therebetween. In this respect, the major axis of anode tab weldment 138 is almost perpendicular to the planes defined by bi-cell layers 12. Welding free ends 38a together at a location offset from the cell body allows unattached intermediate portions 38b of cathode current collector tabs 38 to form a smooth, layered structure that when folded, i.e., bent, about axis "A," forms a tight packaged tab/lead assembly”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the first non-welded portion to length, including that claimed, so long as the major axis, designated “A”, is almost perpendicular to the horizontal plane defined by the respective layers of bi-cells 12, thus forming a smooth, layered structure that when folded, i.e., bent, forms a tight packaged tab/lead assembly.
One having ordinary skill in the art would have been motivated to make the modification to provide current collector tabs joined in a multi-layer cell into a compact, reliable structure that would have facilitated more battery material within the space allotted in a given package (col. 7: 52-col. 8: 2).
Claim 7:	O’Connell discloses that the first non-welded portion is arranged between the first welded portion (128) and the second bent portions, but does not disclose a length of the first non-welded portion is 2 mm or more.
O’Connell discloses “…As illustrated in FIG. 5, anode current collector tabs 38 are collected together into a smooth, layered assembly wherein ends 38a of anode current collector tabs 38 are joined together and form anode tab weldment 138. Anode tab weldment 138 is wrapped about an axis, designated "B" in the drawings, to a position wherein anode tab weldment 138 is disposed adjacent to the end of cell 110. The major axis of tab weldment 138 being almost perpendicular to the horizontal plane defined by the respective layers of bi-cells 12, as best seen in FIG. 5…”(col. 5: 58-col. 6: 1).
In col. 7: 11-24, O’Connell discloses “…cathode tab weldment 128 and cathode current collector tabs 28 are wrapped around axis "A" to move cathode tab weldment 128 within the area or space defined by planar surfaces X.sub.L and X.sub.U, and to position cathode tab weldment 128 adjacent to the end of multi-layer cell 100 with unjoined portions of current collector tabs 28 disposed therebetween. In this respect, the major axis of cathode tab weldment 128 is almost perpendicular to the planes defined by bi-cell layers 12. Welding free ends 28a together at a location offset from the cell body allows unattached intermediate portions 28b of cathode current collector tabs 28 to form a smooth, layered structure that when folded, i.e., bent, about axis "A," forms a tight packaged tab/lead assembly”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the first non-welded portion to length, including that claimed, so long as the major axis, designated “B”, is almost perpendicular to the horizontal plane defined by the respective layers of bi-cells 12, thus forming a smooth, layered structure that when folded, i.e., bent, forms a tight packaged tab/lead assembly.
One having ordinary skill in the art would have been motivated to make the modification to provide current collector tabs joined in a multi-layer cell into a compact, reliable structure that would have facilitated more battery material within the space allotted in a given package (col. 7: 52-col. 8: 2).

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729